Citation Nr: 1403984	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cardiac disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to August 1979.  He subsequently served with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.  In that decision, the RO denied entitlement to service connection for mitral valve prolapse with anterior leaflet atypical murmur.

In October 2007 and June 2009, the Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of these hearings have been associated with his claims folder.

This matter was previously before the Board in August 2009 and January 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran asserts that he has a current cardiac disability that began during his period of active duty service from July 1979 to August 1979.  He has reported that he continued to experience symptoms of a cardiac disability (including chest pain) during his service with the Army Reserve and that cardiac symptoms have persisted in the years since service.  Also, he contends that his current cardiac disability is the result of time spent training in a gas chamber during service.

A VA examination was conducted in December 2009 to assess the nature and etiology of the Veteran's claimed cardiac disability and he was diagnosed as having mild left ventricular hypertrophy with severe systolic dysfunction (most likely secondary to hypertension) and a short systolic murmur (grade 1 to 2/6).  The physician who conducted the examination opined that the Veteran's current cardiac disability was not likely related to his in-service heart problems (i.e. mitral valve prolapse, anterior leaflet, giving an atypical murmur).  The examiner reasoned that there was no current evidence of any mitral valve prolapse, as per 2D echocardiogram findings.

The examiner also opined that the Veteran had been having a heart murmur one year prior to entering service, that there was no further aggravation of the disability during active service, and that his original heart murmur "had natural progression of the disorder."  This opinion appears to be based on the fact that there were no medical records pertaining to any aggravation, that an examination dated in September 1980 revealed a mid systolic murmur, and that post-service medical records dated in September 2004 and November 2009 did not include any findings of a heart murmur.

Moreover, the examiner opined that the currently diagnosed short systolic murmur (grade 1 to 2/6) was most likely functional and related to trace mitral regurgitation and mild tricuspid regurgitation.  The examiner explained that there was no evidence of any current mitral valve prolapse, as per 2D echocardiogram findings.

The December 2009 opinions are insufficient because they do not reflect consideration of the Veteran's reports of a continuity of cardiac symptomatology in the years since service.  Also, the examiner did not acknowledge or discuss the Veteran's reports of cardiac symptoms during his service with the Army Reserve.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the June 2009 hearing, the Veteran reported that he continued to receive VA treatment for his claimed cardiac disability.  Also, the December 2009 VA examination report reveals that he began to receive such treatment at the VA Medical Center in Detroit, Michigan (VAMC Detroit) in January 2002.  The only complete treatment records from this facility in the claims file are dated from December 2005 to March 2006.  Also, the claims file contains treatment records from the VA Medical Center in Houston, Texas (VAMC Houston) dated from March to May 2004, from the VA Southern Nevada Healthcare System dated from July to November 2005, from the VA Medical Center in Battle Creek, Michigan (VAMC Battle Creek) dated in January  2006, and from the Biloxi Vista electronic records system dated in January 2004.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the National Personnel Records Center, the Army Reserve, and any other appropriate source to attempt to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army Reserve.  All such efforts must be documented in the claims file.

2.  The RO/AMC shall obtain and associate with the claims file all records of the Veteran's treatment for a cardiac disability from VAMC Detroit dated from January 2002 through December 2005 and from March 2006 through the present; from VAMC Houston dated from January 2002 through March 2004 and from May 2004 through the present; from the VA Southern Nevada Healthcare System dated from January 2002 through July 2005 and from November 2005 through the present; from VAMC Battle Creek dated from January 2002 through the present; from the Biloxi Vista electronic records system dated from January 2002 through the present; and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to verify any periods of ACDUTRA and INACDUTRA and to obtain and associate with the claims file any additional treatment records, the RO/AMC shall schedule the Veteran for a VA examination to determine the etiology of his current cardiac disability.  All indicated tests and studies shall be conducted.

The claims file, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current cardiac disability identified (i.e. any cardiac disability diagnosed since March 2006), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not that the current cardiac disability had its onset during the Veteran's period of active duty service from July to August 1979, had its onset within the year following that period of active duty service, had its onset during any period of ACDUTRA or INADUTRA, is related to the Veteran's cardiac problems in service,  is related to training in a gas chamber in service, or is otherwise the result of a disease or injury incurred during a period of active duty service or ACDUTRA or an injury incurred during a period of INACDUTRA?

(b)  Is it at least as likely as not that the current cardiac disability was permanently aggravated beyond its natural progression during a period of ACDUTRA or INACDUTRA?

(c)  If any current cardiac disability is a developmental or congenital condition, is the condition a development/congenital defect or disease?

In formulating the above opinions, the examiner must acknowledge and comment on all cardiac disabilities diagnosed since March 2006, all instances of treatment for cardiac problems in the Veteran's service treatment records (including the July 1979 treatment for cardiac problems and the report of a heart murmur during his September 1980 examination conducted for purposes of separation from the Army Reserve), the Veteran's reports of cardiac symptoms during active duty service and during service with the Army Reserve, and his reports of a continuity of cardiac symptomatology in the years since service.  For purposes of the above opinions, the examiner is advised that the Veteran was presumed to have been in sound condition at the time of service entrance in July 1979.

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity thereof, the examiner must provide a reason for doing so.

The absence of evidence of treatment for a cardiac 
disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4  The RO/AMC shall review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

5.  The RO/AMC shall readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


